DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending.  Claims 1-7. 9, 11, 13-15, 18 have been amended.  

Response to Arguments
Applicant’s arguments filed 2/14/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Leabman US 9825674 in view of Zeine US 20160197522.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 rejected under 35 U.S.C. 103 as being unpatentable over Leabman US 9825674 in view of Zeine US 20160197522.

Regarding claim 1, Leabman teaches:
A wireless power delivery system, comprising: 
an array of antenna elements positioned on a surface of a substrate (Fig 1 #112 on 101; Col 62 Lines 10-15 “antenna element 1106 may be located in various surfaces of transmitter 1101. Antenna element 1106 may operate in single array, pair array, quad array and any other suitable arrangement that may be designed in accordance with the desired application.” And Col 1 Lines 60-65 “approaches involve a mat or pad that allows charging of a device without physically connecting a plug of the device to an electrical outlet, by using electromagnetic signals.”) , 
wherein a first antenna element of the array of antenna elements transmits first power at a first frequency and a second antenna element of the array of antenna elements transmits second power at a second frequency, different than the first frequency (each antenna with different amplitude will have different power and different frequencies a first antenna having  first power, first frequency and a second antenna having a second power, second frequency. Col 8 Lines 65-68 “Each antenna sends power transmission waves where the transmitter applies a different phase and amplitude to the signal transmitted from different antennas.” And Col 59 Lines 20-25 “the antennas in the array may be used to transmit at a different frequency.”); and 
an antenna management component that: 
receives, via the array of antenna elements, respective portions of a wireless signal that has been transmitted by a wireless charging device (Col 13 lines 1-11 “A transmitter comprising a plurality of antenna elements may accomplish multiple pocket-forming by automatically computing the phase and gain of power transmission signal waves, for each antenna element of the transmitter tasked with transmitting power transmission signals the respective receivers. The transmitter may compute the phase and gains independently, because multiple wave paths for each power transmission signal may be generated by the transmitter's antenna elements to transmit the power transmission signals to the respective antenna elements of the receiver.”), 
determines characteristics of the respective portions of the wireless signal measured by respective antenna elements of the array of antenna elements (characteristic noted as phase and gain of signal waves. Col 13 lines 5-10 “computing the phase and gain of power transmission signal waves”), the characteristics comprising conjugates of the wireless beacon signal (Col 56 Lines 48-50 “Adjustment may include forming conjugates of the signal phases”), based on the characteristics of the respective portions of the wireless signal measured by the respective antenna elements of the array of antenna elements, 
determines a change in condition has manifested according to a defined change criterion that triggers an analysis of whether to switch at least one of the first antenna element or the second antenna element on or off to change a frequency emitted by the wireless power delivery system to the wireless charging device, resulting in a modified frequency (Fig 2 #211; Col 14 lines 25-35 “the processor of the transmitter may adjust gain and/or phase of the power transmission signals, among other features of power transmission feature, to adjust for a change in location of the receiver, after a user moved the receiver outside of the three-dimensional space where the pocket of energy is established” and Col 59 lines 50-55 “each antenna element may alternate between select frequencies”) , and 
in response to determining that at least one of the first antenna element or the second antenna element is to switch on or off, switches on or off the at least one of the first antenna element or the second antenna element and delivers [[the]] power according to the modified frequency, as a result of which a charging performance of the wireless charging device is increased (Col 64 Lines 20-25 “create and change radio frequencies in different antenna elements 2906. In addition, a variety of filters may be used for smoothing signals as well as amplifiers for increasing power to be transmitted.”). 
Even though Leabman teaches:
a wireless signal; and the characteristics comprising conjugates as noted above.
Leabman does not explicitly teach:
receives, via the array of antenna elements, respective portions of a wireless beacon signal that has been transmitted by a wireless charging device, 
determines characteristics of the respective portions of the wireless beacon signal measured by respective antenna elements of the array of antenna elements, the characteristics comprising complex conjugates of the wireless beacon signal, based on the characteristics of the respective portions of the wireless beacon signal measured by the respective antenna elements of the array of antenna elements, 
Zeine teaches:
an antenna management component that: receives, via the array of antenna elements, respective portions of a wireless beacon signal that has been transmitted by a wireless charging device,  an antenna management component that receives, via the array of antenna elements, respective portions of a wireless beacon signal that has been transmitted by a wireless charging device, determines characteristics of the respective portions of the wireless beacon signal measured by respective antenna elements of the array of antenna elements, the characteristics comprising complex conjugates of the wireless beacon signal,  (the chargers antennas generates continuous wave signals relative to each other [i.e. respective portions of wireless beacon signal] and determines the appropriate phases [i.e. characteristic of the respective portion] that characteristic is coherent signal computed complex conjugates of the continuous waveforms [i.e. the characteristics comprising complex conjugates of the wireless beacon signal]. Par 0048 “each charger 101.a-101.n includes an antenna array having one or more antennas and/or sets of antennas capable of emitting continuous wave signals at specific phases relative to each other. As discussed above, each array is capable of determining the appropriate phases for delivering coherent signals to the power receiver clients 102.1-102.n. For example, coherent signals can be determined by computing the complex conjugate of a received beacon signal at each antenna of the array such that the coherent signal is properly phased for the particular power receiver client that transmitted the beacon signal.”) based on the characteristics of the respective portions of the wireless beacon signal measured by the respective antenna elements of the array of antenna elements, (Par 0054 “each array is capable of determining the appropriate phases for delivering coherent signals to the power receiver clients 102.1-102.n.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Leabman to include to receive, via the array of antenna elements, respective portions of a wireless beacon signal and the characteristics comprising complex conjugates of the wireless beacon signal  taught by Zeine for the purpose reducing safety concerns pertaining to wireless transmission. (Refer to Par 0003)  

Regarding claim 2, Leabman teaches:
wherein the analysis comprises receiving feedback from the wireless charging device relating to the charging performance experienced by the wireless charging device when receiving the first power according to the first frequency relative to when receiving the second power according to the second frequency.   (Col 54 Lines 47-51 “real-time communication with said receiver to get continuous feedback of amount of power received, in 55 order to keep transmission antennas aimed at said receiver.”)

Regarding claim 3, Leabman teaches:
wherein the analysis comprises receiving feedback from the wireless charging device relating to respective strengths of the first power and the second power received by the wireless charging device.  (feedback sends information of a need to strengthen from array of antennas. Col 54 Lines 47-51 “real-time communication with said receiver to get continuous feedback of amount of power received, in 55 order to keep transmission antennas aimed at said receiver.” And Col 7 Lines 50-55 “the transmitters 101 may manipulate the trajectories of the power transmission signals so that the underlying power transmission waves converge at a location in space, resulting in certain forms of interference. One type of interference generated at the convergence of the power transmission waves, “constructive interference,” may be a field of energy caused by the convergence of the power transmission waves such that they add together and strengthen the energy concentrated at that location”)

Regarding claim 4, Leabman teaches:
wherein the analysis comprises receiving feedback from the wireless charging device relating to respective reliabilities of the first power and the second power received by the wireless charging device.  (Col 54 Lines 47-51 “real-time communication with said receiver to get continuous feedback of amount of power received, in 55 order to keep transmission antennas aimed at said receiver.”; Col 32 Lines 60-68 “As the transmitter adjusts the phase, the transmitter monitors the voltage being sent back from the receiver. In some implementations, the higher the voltage, the more energy may be in the pocket. The antenna phases may be altered until the voltage is at the highest level and there is a maximum pocket of energy around the receiver.”)

Regarding claim 5, Leabman teaches:
wherein the analysis comprises receiving feedback from the wireless charging device relating to respective constructive interferences that have been measured based on the first power and the second power received by the wireless charging device.  (Col 54 Lines 47-51 “real-time communication with said receiver to get continuous feedback of amount of power received, in 55 order to keep transmission antennas aimed at said receiver.”; Col 7 Lines 60-65 destructive interference”. The accumulation of sufficient energy at the constructive interference may establish a field of energy,”)

  Regarding claim 6, Leabman teaches:
wherein the analysis comprises the analysis of historical feedback previously received about which of at least one of the first frequency or the second frequency is likely to best deliver the power for the change in the condition.   (Col 21 Lines 48-54 “ According to some exemplary embodiments, databases 3763 within power transmitters 3701 may further store future system status information, where the future status of the system may be forecasted or evaluated according to historical data from past system status data and present system status data.”)

  Regarding claim 7, Leabman teaches:
wherein the analysis comprises the analysis of present feedback from the wireless charging device about how well the wireless charging device is currently receiving at least one of the first power according to the first frequency or the second power according to the second frequency. (Col 54 Lines 53-55 “communication with said receiver to get continuous feedback of amount of power received, in order to keep transmission antennas aimed at said receiver.”; Col 54 Lines 10-20 “A receiver may receive multiple signals 607a from multiple antenna elements and the composite of those signal may be essentially zero, if the signals add destructively” …. “Signals offsetting one another in this way may be referred to as "destructive interference.”)  

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Leabman US 9825674 in view of Zeine US 20160197522  as applied to claim 1 and further in view of Sarkar US 20130193918.

Regarding claim 8, Leabman does not explicitly teach:
wherein the analysis comprises at least one of the analysis of a predicted behavior of the wireless charging device or the analysis of a predicted movement of the wireless charging device. 
Sakar teaches:
wherein the analysis comprises at least one of the analysis of a predicted behavior of the wireless charging device or the analysis of a predicted movement of the wireless charging device. (Par 0075 “if the next predicted charge of the vehicle is predicted to occur in a short interval and the battery state of charge is sufficiently high, it may be desirable to provide only minimal charging to the vehicle. In another example, if the next charge is predicted to occur after a long interval, it may be desirable to charge the vehicle more.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging device taught by Leabman to have the analysis of a predicted behavior taught by Sakar for the purpose of providing a control strategy for automatic connection. (Refer to Par 0003)

Claims 9, 12, 14, 16, 17 rejected under 35 U.S.C. 103 as being unpatentable over Leabman US 9825674 in view of Zeine US 20160197522.

Regarding claim 9 and 14, Leabman teaches:
A wireless power delivery system, comprising: 
an array of antenna elements positioned on a surface of a substrate (Fig 1 #112 on 101; Col 62 Lines 10-15 “antenna element 1106 may be located in various surfaces of transmitter 1101. Antenna element 1106 may operate in single array, pair array, quad array and any other suitable arrangement that may be designed in accordance with the desired application.” And Col 1 Lines 60-65 “approaches involve a mat or pad that allows charging of a device without physically connecting a plug of the device to an electrical outlet, by using electromagnetic signals.”), 
wherein a first antenna element of the array of antenna elements transmits first power within a first frequency range and a second antenna element of the array of antenna elements transmits second power within a second frequency range (each antenna with different amplitude will have different power and different frequencies a first antenna having  first power, first frequency and a second antenna having a second power, second frequency. Col 8 Lines 65-68 “Each antenna sends power transmission waves where the transmitter applies a different phase and amplitude to the signal transmitted from different antennas.” And Col 59 Lines 20-25 “the antennas in the array may be used to transmit at a different frequency.”; Col 56 Lines 1-5 “may adjust the width of the cone through appropriate selection of antenna phase and amplitudes” ….. “wireless power transmission with selective range 800, where a transmitter 802 may produce pocketforming for a plurality of receivers 806. Transmitter 802 may generate pocket-forming through wireless power transmission with selective range 800”); and 
an antenna management component that: receives, via the array of antenna elements, respective portions of a wireless signal that has been transmitted by a wireless charging device (Col 13 lines 1-11 “A transmitter comprising a plurality of antenna elements may accomplish multiple pocket-forming by automatically computing the phase and gain of power transmission signal waves, for each antenna element of the transmitter tasked with transmitting power transmission signals the respective receivers. The transmitter may compute the phase and gains independently, because multiple wave paths for each power transmission signal may be generated by the transmitter's antenna elements to transmit the power transmission signals to the respective antenna elements of the receiver.”), 
based on characteristics that comprise conjugates of the wireless signal, the characteristics corresponding to the respective portions of the wireless signal measured by respective antenna elements of the array of antenna elements, determines, according to a defined change criterion, that a condition of an environment in which the wireless power delivery system and the wireless charging device are situated has changed , thereby initiating an analysis of whether to change at least one of a first operating frequency in the first frequency range of the first antenna element to a modified first operating frequency within the first frequency range or a second operating frequency in the second frequency range of the second antenna element to a modified second operating frequency within the second frequency range (Fig 2 #211; Col 14 lines 25-35 “the processor of the transmitter may adjust gain and/or phase of the power transmission signals, among other features of power transmission feature, to adjust for a change in location of the receiver, after a user moved the receiver outside of the three-dimensional space where the pocket of energy is established” and Col 59 lines 50-55 “each antenna element may alternate between select frequencies”), and 
in response to determining that the at least one of the first operating frequency or the second operating frequency is to change, changes the at least one of the first operating frequency or the second operating frequency to deliver power according to the at least one of the modified first operating frequency or the modified second operating frequency, as a result of which a charging performance the wireless charging device is increased (Col 64 Lines 20-25 “create and change radio frequencies in different antenna elements 2906. In addition, a variety of filters may be used for smoothing signals as well as amplifiers for increasing power to be transmitted.”).  
Even though Leabman teaches:
a wireless signal; and the characteristics comprising conjugates as noted above.
Leabman does not explicitly teach:
an antenna management component that: receives, via the array of antenna elements, respective portions of a wireless calibration signal that has been transmitted by a wireless charging device, based on characteristics that comprise complex conjugates of the wireless calibration signal, the characteristics corresponding to the respective portions of the wireless signal measured by respective antenna elements of the array of antenna elements, determines, according to a defined change criterion, that a condition of an environment in which the wireless power delivery system and the wireless charging device are situated has changed.
Zeine teaches:
an antenna management component that: receives, via the array of antenna elements, respective portions of a wireless calibration signal that has been transmitted by a wireless charging device, based on characteristics that comprise complex conjugates of the wireless calibration signal, the characteristics corresponding to the respective portions of the wireless signal measured by respective antenna elements of the array of antenna elements (Par 0054 “each array is capable of determining the appropriate phases for delivering coherent signals to the power receiver clients 102.1-102.n.”), determines, according to a defined change criterion, that a condition of an environment in which the wireless power delivery system and the wireless charging device are situated has changed (the chargers antennas generates continuous wave signals relative to each other [i.e. respective portions of wireless beacon signal] and determines the appropriate phases [i.e. characteristic of the respective portion] that characteristic is coherent signal computed complex conjugates of the continuous waveforms [i.e. the characteristics comprising complex conjugates of the wireless beacon signal]. Par 0048 “each charger 101.a-101.n includes an antenna array having one or more antennas and/or sets of antennas capable of emitting continuous wave signals at specific phases relative to each other. As discussed above, each array is capable of determining the appropriate phases for delivering coherent signals to the power receiver clients 102.1-102.n. For example, coherent signals can be determined by computing the complex conjugate of a received beacon signal at each antenna of the array such that the coherent signal is properly phased for the particular power receiver client that transmitted the beacon signal.”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Leabman to include to receive, via the array of antenna elements, respective portions of a wireless calibration signal and the characteristics comprising complex conjugates of the wireless beacon signal  taught by Zeine for the purpose reducing safety concerns pertaining to wireless transmission. (Refer to Par 0003)  
 
Regarding claim 12, Leabman teaches:
wherein the first frequency range and the second frequency range are a same frequency range.   (Col 43 Lines 50-55 “This transmitter may have a single array of 8×8 of flat panel antennas where all the antenna elements may operate in the frequency band of 2.4 GHz”)

  Regarding claim 16, Leabman teaches:
wherein the second frequency range is different from the first frequency range (Col 73 Lines 40-45 “Each transmitter 3001 may operate at different frequencies, power intensities and different ranges.”).  

Regarding claim 17, Leabman teaches:
wherein the first frequency range and the second frequency range are a same frequency range.   (Col 43 Lines 50-55 “This transmitter may have a single array of 8×8 of flat panel antennas where all the antenna elements may operate in the frequency band of 2.4 GHz”)

Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Leabman US 9825674 in view of Zeine US 20160197522  and further in view of Khaleghi WO 2019141782.

  Regarding claim 10, Leabman does not explicitly teach:
wherein the at least one of the first frequency range or the second frequency range comprises an ultra-wide band range of frequencies.  
Khaleghi teaches:
wherein the at least one of the first frequency range or the second frequency range comprises an ultra-wide band range of frequencies.  
 (Pg. 11 paragraph 4 “The backscatter device is ultrawideband, and thus a wide range of frequencies (DC-1500 MHz) can be used”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first or second frequency taught by Leabman to have ultra-wide bands taught by Khaleghi for the purpose of having large range of frequencies. 

  Regarding claim 11, Leabman does not explicitly teach:
wherein the wireless charging device is configured to receive power according to the ultra-wide band range of frequencies.  
Khaleghi teaches:
wherein the wireless charging device is configured to receive power according to the ultra-wide band range of frequencies (Pg. 2 paragraph 1 “A part of the charging RF signal is used for backscatter communication and the remainder is used for the wireless power transfer.” Pg. 11 paragraph 4 “The backscatter device is ultrawideband, and thus a wide range of frequencies (DC-1500 MHz) can be used”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging taught by Leabman to have ultra-wide bands taught by Khaleghi for the purpose of having large range of frequencies. 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Leabman US 9825674 in view of Zeine US 20160197522 and further in view of Reibel US 20070066311.

  Regarding claim 15, Leabman does not explicitly teach:
in response to the determining that the quality of the power charging experience of the wireless charging device has increased, ceasing the analyzing the feedback until a change in condition according to a condition change criterion is satisfied.  .
Reibel teaches:
in response to the determining that the quality, ceasing the analyzing the feedback until a change in condition according to a condition change criterion is satisfied.  
 (Par 0038 “portable and are often removed from wireless communication range of the rest of the system or may cease to receive or transmit information in response to a period of inactivity.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify response to the determining that the quality taught by Leabman to have ceasing the analyzing the feedback taught by Reibel for the purpose of having inactivity. (Refer to Par 0038)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Leabman US 9825674 in view of Zeine US 20160197522.
  
Regarding claim 13, Leabman teaches:
A method, comprising: receiving, by a system comprising a processor via at least one antenna element of an array of antenna elements (Fig 3 # 312, 345; Col 9 Line 54-56 “the receiver 103 may comprise a communications component that transmits control signals to the transmitter 101 in order to exchange data in real-time or near real-time.”) that has been formed on a substrate (Fig 11 #1104 printed circuit board antenna elements formed Col 61 Lines 5-158 “Components in transmitter 1101 may be manufactured using meta-materials, micro-printing of circuits, nano-materials, and/or any other materials. It should be obvious to someone skilled in the art that the entire transmitter or the entire receiver can be implemented on a single circuit board”), 
feedback from a wireless charging client relating to a charging performance of a power charging experience occurring at the wireless charging client (Col 54 Lines 53-55 “Begins real-time communication with said receiver to get continuous feedback of amount of power received, in order to keep transmission antennas aimed at said receiver.”) as a result of at least one of a first frequency of first power emitted by a first antenna element of the array of antenna elements  or a second frequency of second power emitted by a second antenna element of the array of antenna elements (first power of first antenna see Col 33 Lines 5-10 “the first antenna and would step the first antenna through all 8 phases. The receiver may then send back the power level for each of the 8 phases of the first antenna. The transmitter may then store the highest phase for the first antenna.”; second power of second antenna see Col 33 Lines 10-15 “the second antenna, and step it through 8 phases. The receiver may again send back the power levels from each phase”; first and second frequencies of antenna see Col 17 lines 55-60 “The antenna elements of antenna array 3586a may include antenna types for operating in frequency bands such as 900 MHz, 2.5 GHz, 5.250 GHz, or 5.8 GHz, antenna elements may operate in independent frequencies, allowing a multichannel operation of pocket-forming”), 
wherein the first frequency is different from the second frequency (Col 59 Lines 20-25 “each set of antenna elements in the array can transmit at a different frequency”), and wherein the receiving of the feedback comprises receiving a wireless beacon signal that has been transmitted by the wireless charging client and determining conjugates of the wireless beacon signal (Col 56 Lines 48-54 “based on the signal received from the receiver. Adjustment may include forming conjugates of the signal phases received from the receivers and further adjustment of transmit antenna phases taking into account the built-in phase of antenna elements.”);
 based on the feedback and the wireless beacon signal, determining, by the system, to switch, on or off, emission  of at least one of the first power at the first frequency or emission of the second power at the second frequency (Col 7 Lines 45-50 “transmitters 101 may transmit power transmission signals, made up of power transmission waves, in one or more trajectories by manipulating the phase, gain, and/or other waveform features of the power transmission waves, and/or by selecting different transmit antennas”); and 
based on a result of the determining, switching, by the system on or off, the emission of the at least one of the first power at the first frequency or the emission of the second power at the second frequency, as a result of which the charging performance of the wireless charging device is increased (Col 7 Lines 53-60 “One type of interference generated at the convergence of the power transmission waves, “constructive interference,” may be a field of energy caused by the convergence of the power transmission waves such that they add together and strengthen the energy concentrated at that location”).   
Leabman teaches 
determining conjugates of the wireless beacon signal as noted above.
Leabman does not teach 
determining complex conjugates of the wireless beacon signal.
Zeine teaches
determining complex conjugates of the wireless beacon signal. (the chargers antennas generates continuous wave signals relative to each other [i.e. respective portions of wireless beacon signal] and determines the appropriate phases [i.e. characteristic of the respective portion] that characteristic is coherent signal computed complex conjugates of the continuous waveforms [i.e. the characteristics comprising complex conjugates of the wireless beacon signal]. Par 0048 “each charger 101.a-101.n includes an antenna array having one or more antennas and/or sets of antennas capable of emitting continuous wave signals at specific phases relative to each other. As discussed above, each array is capable of determining the appropriate phases for delivering coherent signals to the power receiver clients 102.1-102.n. For example, coherent signals can be determined by computing the complex conjugate of a received beacon signal at each antenna of the array such that the coherent signal is properly phased for the particular power receiver client that transmitted the beacon signal.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Leabman to include to determining complex conjugates taught by Zeine for the purpose of reducing safety concerns pertaining to wireless transmission. (Refer to Par 0003)  

Claims 18, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Leabman US 9825674 in view of Zeine US 20160197522.

  Regarding claim 18, Leabman teaches:
A method, comprising: receiving, by a system comprising a processor via at least one antenna element of an array of antenna elements that has been formed on a substrate (Fig 3 # 312, 345; Col 9 Line 54-56 “the receiver 103 may comprise a communications component that transmits control signals to the transmitter 101 in order to exchange data in real-time or near real-time.”) that has been formed on a substrate (Fig 11 #1104 printed circuit board antenna elements formed Col 61 Lines 5-158 “Components in transmitter 1101 may be manufactured using meta-materials, micro-printing of circuits, nano-materials, and/or any other materials. It should be obvious to someone skilled in the art that the entire transmitter or the entire receiver can be implemented on a single circuit board”), 
feedback from a wireless charging client relating to a quality of a power charging experience occurring at the wireless charging client (Col 54 Lines 53-55 “Begins real-time communication with said receiver to get continuous feedback of amount of power received, in order to keep transmission antennas aimed at said receiver.”; Col X Lines X “effective features based on the waveform features of the control signal (e.g., shape, frequency, amplitude). The transmitter may then automatically reconfigure the antennas to transmit recalibrated power transmission signals according to the newly determined more-effective features”) as a result of at least one of 
a first frequency of first power emitted at a first frequency by a first antenna element of the array of antenna elements, a second frequency of second power emitted individually by a group of second antenna elements of the array of antenna elements, or a third frequency of third power emitted together by the group of second antenna elements at an effective frequency that is different than the second frequency (first power of first antenna see Col 33 Lines 5-10 “the first antenna and would step the first antenna through all 8 phases. The receiver may then send back the power level for each of the 8 phases of the first antenna. The transmitter may then store the highest phase for the first antenna.”; second power of second antenna see Col 33 Lines 10-15 “the second antenna, and step it through 8 phases. The receiver may again send back the power levels from each phase”; first and second frequencies of antenna see Col 17 lines 55-60 “The antenna elements of antenna array 3586a may include antenna types for operating in frequency bands such as 900 MHz, 2.5 GHz, 5.250 GHz, or 5.8 GHz, antenna elements may operate in independent frequencies, allowing a multichannel operation of pocket-forming”), 
wherein the receiving of the feedback comprises receiving a wireless beacon signal that has been transmitted by the wireless charging client (Col 54 Lines 53-55 “Begins real-time communication with said receiver to get continuous feedback of amount of power received, in order to keep transmission antennas aimed at said receiver.”); 
based on a result of analyzing the feedback, the analyzing comprising determining conjugates of the wireless beacon signal(Col 56 Lines 48-54 “based on the signal received from the receiver. Adjustment may include forming conjugates of the signal phases received from the receivers and further adjustment of transmit antenna phases taking into account the built-in phase of antenna elements.”) ,  
switching from a current emission at a current frequency to at least one of emission of at least one of the first power at the first frequency, emission of the second power at the second frequency, or emission of the third power at the third frequency; and in response to the switching (Col 7 Lines 45-50 “transmitters 101 may transmit power transmission signals, made up of power transmission waves, in one or more trajectories by manipulating the phase, gain, and/or other waveform features of the power transmission waves, and/or by selecting different transmit antennas”), 
determining that the quality of the power charging experience of the wireless charging device has increased, based on the characteristics of the respective portions of the wireless beacon signal measured by the respective antenna elements of the array of antenna elements (Col 64 Lines 20-25 “create and change radio frequencies in different antenna elements 2906. In addition, a variety of filters may be used for smoothing signals as well as amplifiers for increasing power to be transmitted.”).  
Leabman teaches 
determining conjugates as noted above.
Leabman does not teach 
determining complex conjugates.
Zeine teaches
determining complex conjugates. (the chargers antennas generates continuous wave signals relative to each other [i.e. respective portions of wireless beacon signal] and determines the appropriate phases [i.e. characteristic of the respective portion] that characteristic is coherent signal computed complex conjugates of the continuous waveforms [i.e. the characteristics comprising complex conjugates of the wireless beacon signal]. Par 0048 “each charger 101.a-101.n includes an antenna array having one or more antennas and/or sets of antennas capable of emitting continuous wave signals at specific phases relative to each other. As discussed above, each array is capable of determining the appropriate phases for delivering coherent signals to the power receiver clients 102.1-102.n. For example, coherent signals can be determined by computing the complex conjugate of a received beacon signal at each antenna of the array such that the coherent signal is properly phased for the particular power receiver client that transmitted the beacon signal.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Leabman to include to determining complex conjugates taught by Zeine for the purpose of reducing safety concerns pertaining to wireless transmission. (Refer to Par 0003)  

Regarding claim 19, Leabman teaches:
wherein the effective frequency of the third frequency is at or about the first frequency.  
.   (Col 43 Lines 50-55 “This transmitter may have a single array of 8×8 of flat panel antennas where all the antenna elements may operate in the frequency band of 2.4 GHz”)

  Regarding claim 20, Leabman teaches:
wherein the first frequency and the second frequency are different frequencies (Col 73 Lines 40-45 “Each transmitter 3001 may operate at different frequencies, power intensities and different ranges.”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Viglione US 20110151789, Reynolds US 20150229133: antenna arrays receive data from receiver.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859